Citation Nr: 0524528	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  01-00 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1973 and from February 1978 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2000 and October 2002 rating decisions of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the May 2000 rating decision, the 
RO granted service connection for post-traumatic stress 
disorder and assigned a 30 percent evaluation, effective 
December 5, 1996.  In the October 2002 rating decision, the 
RO granted a 50 percent evaluation for post-traumatic stress 
disorder, effective December 5, 1996, and denied a total 
rating for compensation based upon individual 
unemployability.

In an August 2004 decision, the Board denied both an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder and a total rating for compensation based upon 
individual unemployability.  The veteran appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In March 2005, the Secretary of VA and the veteran 
(parties) filed a joint motion to vacate the Board decision 
as to these two issues and remanded it because the Board had 
failed to address the application of 38 C.F.R. § 4.10 (2004) 
in connection with findings made in a November 2002 letter 
from a private psychologist.  The Court granted the motion 
the following month.

The case has been returned to the Board for further appellate 
review.




FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by mood 
disturbances such as depression, anxiety, and irritability,  
difficulty sleeping, lack of interest in pleasurable 
activities, tendency to isolate from others, avoidance of 
crowds, and significant social, industrial, and emotional 
impairment.

2.  The veteran's service-connected disabilities are rated 50 
percent combined and are not sufficiently disabling to render 
him unable to obtain and retain all kinds of substantially 
gainful employment.  The combined evaluations do not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

3.  The veteran has not submitted evidence tending to show 
that his post-traumatic stress disorder is unusual, requires 
frequent periods of hospitalization or causes unusual 
interference with work other than that contemplated within 
the schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.400, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2004).

2.  The criteria for a total rating for compensation based 
upon individual unemployability have not been met, and the 
evidence does not warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and that (4) VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2001, April 2002, February 2004, and 
April 2004 letters sent to the veteran and by the discussions 
in the December 2000 statement of the case and the October 
2002 supplemental statement of the case.  As to the claim for 
an increased evaluation for post-traumatic stress disorder, 
in the four letters sent to the veteran, he was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation for post-traumatic stress disorder would 
be evidence showing that his disability had worsened.  In the 
December 2000 statement of the case (at which time, the 
service-connected disability was evaluated as 30 percent 
disabling), the RO provided the veteran with the criteria for 
the 50 percent, 70 percent, and 100 percent evaluations.  
Thus, the veteran was informed that the evidence needed to 
substantiate an evaluation in excess of 50 percent would be 
evidence showing that his symptomatology met that which was 
shown under the 70 percent and 100 percent evaluations.  In 
the October 2002 supplemental statement of the case, the 
Decision Review Officer provided the veteran with the 
criteria for the 70 percent evaluation for post-traumatic 
stress disorder and explained that the preponderance of the 
evidence was against a finding that the veteran's disability 
was 70 percent disabling.  Thus, the veteran was informed 
that the evidence needed to substantiate an evaluation in 
excess of 50 percent would be evidence showing that his 
symptomatology met the criteria under the 70 percent or 
100 percent evaluations.  

As to the claim for entitlement to a total rating for 
compensation based upon individual unemployability, in the 
April 2004 letter, the RO stated that in order to receive a 
100 percent evaluation based upon individual unemployability, 
the evidence would need to show that the veteran was unable 
to secure and follow a substantially gainful occupation 
solely due to the service-connected disabilities, and that 
one disability must be ratable at 60 percent or more or that 
the veteran must have two or more service-connected 
disabilities, with one of them being at least 40 percent or 
more and sufficient additional disability to bring the 
combined evaluation to 70 percent or more.  The RO had 
provided the veteran with this criteria in the October 2002 
supplemental statement of the case and stated its reasons and 
bases as to why the veteran did not warrant entitlement to 
individual unemployability.  The RO also noted that the 
veteran did not meet the schedular criteria for individual 
unemployability.

The Board notes that it is clear that the veteran is aware of 
the evidence necessary to substantiate both an increased 
evaluation for post-traumatic stress disorder and individual 
unemployability.  Specifically, he has argued that he meets 
the criteria for a 70 percent evaluation for post-traumatic 
stress disorder and that because of his post-traumatic stress 
disorder, he is unable to work.  Such is indicative of the 
veteran's knowledge of the evidence necessary to substantiate 
the claims.

VA must inform the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In the February 2004 
and April 2004 letters, the RO laid out the responsibilities 
in the most direct manner.  In both letters, it stated the 
following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency.  This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.

(Bold in original.)  This informed the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the April 2004 letter, the RO stated, "If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
veteran after the initial adjudication, the veteran has not 
been prejudiced thereby.  The content of the subsequent 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran has 
submitted evidence to support his claims following the 
issuance of the April 2001 and April 2002 letters.  Following 
the issuance of the April 2004 letter, the veteran, through 
his representative, stated that the veteran had no additional 
evidence to submit.  Thus, any defect with respect to the 
timing of the VCAA notice has been cured, as the veteran has 
indicated he has no additional evidence to submit.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2004).  During this appeal, the veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  He has submitted two 
opinions from a private psychologist.  In connection with his 
claims, the RO has had the veteran examined on two occasions.  
Following the issuance of the April 2004 VCAA letter, the 
veteran submitted a statement, indicating that he had no 
additional evidence to submit in connection with this appeal.  
It must be noted that following the joint motion for remand, 
the Board issued a letter to the veteran and his 
representative, offering them an opportunity to submit 
additional evidence.  No additional evidence has been 
submitted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision
A.  Increased evaluation

The veteran asserts that he warrants an evaluation in excess 
of 50 percent for post-traumatic stress disorder.

A January 1994 psychological evaluation shows the veteran's 
responses in the Minnesota Multiphasic Personality Inventory 
indicated someone with "severely symptomatic" post-
traumatic stress disorder.  The veteran reported he was 
socially isolative and obsessionally self-preoccupied and 
admitted to generalized paranoid thought content.  He 
provided answers indicating he was unable to cope adaptively 
with even routine problems of daily living.  They also 
indicated the veteran had a mixture of anger, anxiety, 
obsessional thinking, multiple specific fears, depression, 
and autonomic turmoil.  

A January 1994 VA psychiatric evaluation report shows the 
veteran reported that since being on lithium, his mood swings 
had become more stable.  He complained of persistent insomnia 
and having a short temper.  He described wanting to isolate 
himself and withdrawing from society.  The examiner stated 
the veteran was sullen, depressed, and flat.  He was oriented 
times four and could recall two out of three objects.  The 
examiner stated the veteran presented an organized mindset 
with goal-directed and goal-reaching thinking.  He added 
there was no inappropriate or bizarre behavior and that 
judgment and insight were limited.  The examiner stated that 
it appeared that the veteran had a formal occupational 
functioning impairment, but that he appeared to be 
functioning well as a stay-at-home parent.  He also stated 
the veteran had a social functioning impairment.  The 
examiner diagnosed post-traumatic stress disorder and bipolar 
affective disorder and assigned a Global Assessment of 
Functioning (GAF) score of 50.

In a July 1998 VA psychiatric evaluation report, the veteran 
reported that his marriage was good and that he felt loving 
towards his wife and two children.  He stated he had few 
friends, and that he was involved in his children's lives by 
coaching sports teams in which they were involved.  The 
examiner noted the veteran had not worked for anyone else 
since leaving service and had done only "odd jobs" since he 
had closed his baseball cards store in 1992.  The veteran 
stated he had trouble sleeping and would get up in the middle 
of the night and sharpen knives.  The examiner stated that 
the veteran was alert and oriented times four.  Short-term 
memory was good, and long-term memory was superficially 
intact.  The veteran denied hallucinations and did not appear 
to have a formal thought disorder.  Affect was slightly 
constricted and mood was somewhat dysphoric.  The veteran 
denied any suicidal ideation, but noted he had had suicidal 
thoughts in the past.  The examiner entered a GAF score of 
60, stating that the veteran had moderate symptoms and few 
friends.  

In January 2002, a private psychologist stated that the 
veteran showed indications of severe post-traumatic stress 
disorder in that he completely isolated himself and would 
rarely leave his house.  She stated the veteran slept with a 
shotgun underneath his bed and that he had chronic sleep 
problems.  The psychologist added that the veteran was no 
longer coaching his sons' sports teams because he had 
difficulty getting along with others.  The veteran reported 
flashbacks and being easily startled by loud noises.  The 
psychologist noted the examiner had assigned the veteran a 
GAF score of 60 at the time of the 1998 VA psychiatric 
evaluation.  She stated that the veteran's GAF score had 
deteriorated and determined that the GAF score was 40.  She 
described the veteran as being unable to work, socially 
isolated, and being unable to do any of his past interests.  

At the February 2002 RO hearing, the veteran testified that 
he used to coach his sons' sports teams but then had to stop 
because he was losing his cool and people had complained 
about it.  He stated that this stopped in 1998 or 1999.  

In a May 2002 VA psychiatric evaluation report, the VA 
examiner stated that the veteran had been married to his 
second wife for 18 years and had two sons.  The veteran 
described his family as being understanding.  The veteran 
stated he limited his affection to those closest to him.  He 
reported having a couple of friends, but that he generally 
kept to himself.  He stated that since leaving service, he 
had been self-employed.  He had worked as a piano mover until 
1987 and then ran a baseball card business between 1987 and 
1990.  The veteran stated he had not attempted competitive 
employment recently.  He reported having chronic insomnia and 
flashbacks of Vietnam.  The examiner stated the veteran's 
speech was organized and that he denied any current suicidal 
ideation or homicidal thoughts.  He had full range of affect 
during the interview, but maintained a level of irritability 
throughout the interview.  The examiner noted that the 
veteran had reported increased arousal and exaggerated 
startle response, but noted that there was no hypervigilance 
during the interview even though there was "drilling in the 
adjacent room."  She also noted that the veteran's affect 
did not appear to change when discussing the details of his 
traumatic events.  The examiner found no impairment in 
reality testing.  She assigned a GAF score of 55, stating 
that the veteran exhibited significant symptoms in social and 
occupational functioning.

In addressing the veteran's employment history, the examiner 
stated that the veteran had not performed any meaningful 
work-related activities in the last 10 to 11 years, which the 
veteran attributed to a combination of his initially being 
unemployable while on psychotropic medications and then, more 
recently, his being irritable and having a lack of patience.  
The examiner explained that she assigned the GAF score of 55 
because the veteran had "significant symptoms in social and 
occupational functioning."  She noted the GAF score of 60 
shown in the July 1998 VA psychiatric evaluation report and 
that during her interview with the veteran, he stated he had 
deteriorated slightly since the last evaluation; hence, the 
reduction of five points in the GAF score.  

In November 2002, the private psychologist opined that the 
GAF scores assigned in the VA psychiatric evaluation reports 
were higher than one would expect if the veteran was exposed 
to stressors that were common in work situations.  She stated 
while the veteran had mild limitations in daily living, 
marked limitations in social functioning, and moderate 
limitations in concentration, persistence, and pace, if he 
encountered a stressful event at work, the veteran would 
deteriorate to a "condition of confusion" because he had 
difficulty making simple decisions.  She added that if the 
veteran attempted to work, he would deteriorate rapidly, and 
his GAF score would go down "considerably."  She concluded 
by saying that based upon her review of the evidence, her 
interview with the veteran, and a review of the VA 
examination reports, it was clear that if the veteran were to 
be put in a work-like environment, his GAF score would 
decrease drastically.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The criteria for a 50 percent disability rating generally 
contemplate a moderate severity of psychiatric symptoms, and, 
for the reasons given below, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has any more than moderate severity of his 
psychiatric symptoms.  

In considering the 50 percent evaluation, the veteran's post-
traumatic stress disorder symptoms include mood disturbances, 
such as depression, anxiety, and irritability.  The veteran 
has reported that he has a short temper around people, 
including his wife and children.  He experiences intrusive 
thoughts and nightmares.  Examiners have described the 
veteran as having a flattened affect.  The veteran has not 
reported having panic attacks.  He consistently complains of 
poor sleep and consistently has denied suicidal or homicidal 
thoughts, although he has admitted to having suicidal 
thoughts in the past.  

There is no evidence showing impaired impulse control.  That 
is, while the veteran has stated he has been short with both 
is wife and children in terms of being easily angered, there 
is no objective evidence of acts of physical violence towards 
them or others.  Judgment has been reported to be limited, 
but not impaired.  When asked to stop coaching his 
children's' sports teams due to his "losing his cool" 
regularly, he did.  Short-term and long-term memory have been 
reported to be either good or superficially intact.  He has 
disturbances in mood and motivation.  During examinations, he 
has been cooperative.  At the May 2002 evaluation, the 
examiner noted the veteran displayed irritability throughout 
the evaluation and noted that in her attempts to determine 
the veteran's cognitive abilities, his motivation to 
participate in her assessment was "unclear."  

As to the inability to establish and maintain effective 
relationships, the Board notes that the veteran has been 
married to his current wife for approximately 20 years and 
has two children.  He has described having feelings of 
affection towards his family.  In the January 2002 statement 
from the private psychologist, she noted that the veteran's 
"affection for his children is the most important thing in 
his life."  This shows the veteran's devotion to having 
effective relationships with his family.  He has also stated 
that he has some friends, although they are minimal.  This is 
evidence against a finding of "total" social impairment.  
The Board is aware that the veteran is not social otherwise, 
but the 50 percent evaluation contemplates difficulty in 
establishing and maintaining social relationships. 

The preponderance of the evidence is against a finding that 
the veteran's disability would warrant a 70 percent 
evaluation or the 100 percent evaluation.  In considering the 
criteria under the 70 percent evaluation, the veteran has 
consistently denied suicidal ideation.  He reported having 
suicidal thoughts in the past, but has not admitted to any 
thoughts in the more recent treatment records.  There is no 
objective evidence of obsessional rituals which interfere 
with routine activities.  In the January 1994 psychological 
evaluation, the examiner noted the veteran had reported 
answers that showed the veteran was "obsessionally pre-
occupied" and had "generalized paranoid content."  
However, when he was examined by a VA psychiatrist, the 
psychiatrist stated the veteran had no such behavior and that 
the veteran appeared to be functioning well.  The veteran's 
speech has not been described as illogical.  In fact, as 
stated above, the veteran's speech is described as logical 
and goal directed.  Additionally, the preponderance of the 
evidence is against a finding that the veteran has near 
continuous or constant depression affecting the ability to 
function independently, appropriately, or effectively.  The 
veteran has not reported having unprovoked violent attacks.  
There is no evidence of spatial disorientation.  In January 
1994, the examiner stated the veteran presented an organized 
mindset.  In July 1998, the examiner stated the veteran was 
alert and oriented times four.  In the May 2002 evaluation 
report, the examiner stated there was no impairment in 
reality testing.

As to consideration of the 100 percent evaluation, the 
veteran does not meet almost all of the criteria of the 
100 percent evaluation.  For example, there is no evidence of 
any gross impairment in thought processes.  As stated above, 
examiners have consistently described the veteran's thought 
processes as logical and goal directed.  The veteran, on the 
whole, has denied hallucinations on a regular basis.  There 
has been no evidence of grossly inappropriate behavior, even 
based upon the veteran's report of his own behavior.  No 
professional has reported that the veteran cannot maintain 
personal hygiene.  The veteran has complained of short-term 
memory loss but has not indicated the level of memory loss 
that would fall within the 100 percent evaluation.  For 
example, there is no evidence that he cannot remember the 
names of close relatives, his past occupations, or his own 
name.  In fact, he has been able to report his in-service 
stressors associated with his post-traumatic stress disorder 
from 1991 to 2002.  Also, no examiner (or the veteran) has 
stated that he is a danger to himself or others.  The veteran 
has been sober for 10 years, which shows that the veteran is, 
to a significant degree, in control of his actions.  

The determining that the veteran's symptoms warrant no more 
than a 50 percent evaluation, the Board has included the 
assignments of GAF scores of 55 and 60.  The GAF score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical manual 
of Mental Disorders 46-47 (4th ed. 1994).  A GAF score of 
between 51 and 60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  Moderate symptoms warrant no more 
than a 50 percent evaluation.

The Board is aware of the GAF score of 50 shown in the 
January 1994 VA psychiatric evaluation report and the GAF 
score of 40 assigned by the private psychologist.  A GAF 
score of 50 (which falls into the range of 41-50) is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  A GAF score 
of 40 is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work, school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  

The Board finds that the GAF scores of 55 and 60 outweigh the 
GAF scores of 40 and 50.  At the time the January 1994 
examiner assigned the GAF score of 50, which contemplates 
symptoms of suicidal ideation and severe obsessional rituals, 
the examiner made a specific finding that the veteran 
demonstrated no inappropriate or bizarre behavior.  He also 
stated the veteran presented an organized mindset with goal-
directed and goal-reaching thinking.  Thus, the clinical 
findings made by the examiner are in conflict with those 
contemplated by the GAF score of 50.  In assigning the 
veteran a GAF score of 50, the examiner did not state the 
bases for this determination.  Thus, the Board finds that the 
specific clinical findings made in the examination report 
outweigh the cursory assignment of the GAF score of 50.  A 
GAF score of 50 contemplates multiple symptoms, and the 
examiner did not address which of those symptoms the veteran 
demonstrated.  However, in the July 1998 and May 2002 VA 
psychiatric evaluation reports, both examiners provided a 
rationale for assigning GAF scores of 60 and 55, 
respectively.  For these reasons, the Board has accorded more 
probative value to the assignments of these GAF scores.

As to the GAF score of 40, no professional has stated that 
the veteran had any impairment in reality testing or 
communication-even the private psychologist who assigned the 
GAF score of 40.  In her January 2002 letter, she noted that 
the veteran had stopped coaching his sons' sports games 
because he was having difficulty with rage, and he was aware 
that such anger was inappropriate.  Thus, the veteran 
recognized that he had problems with rage and stopped 
coaching, which is indicative of someone who clearly is aware 
of his surroundings and what was best for him and for his 
children.  Nowhere in that document did the psychologist 
provide samples of behavior exhibited by the veteran that 
would have resulted in the assignment of the GAF score of 40.  
Additionally, based on what the veteran reported to her about 
his decisions to discontinue coaching and receiving treatment 
for his post-traumatic stress disorder, his communication was 
relevant to the issue at hand.  

As stated above, in the July 1998 and May 2002 VA psychiatric 
evaluation reports, both examiners provided rationales in 
their assignments of GAF scores of 60 and 55.  In the July 
1998 psychiatric evaluation report, the examiner stated that 
the veteran was alert and oriented times four.  He did not 
endorse hallucinations and did not appear to have a formal 
thought disorder.  The examiner stated that the assignment of 
the GAF score of 60 was indicative of moderate symptoms 
related to the service-connected post-traumatic stress 
disorder.  In the May 2002 psychiatric evaluation report, the 
examiner stated that the veteran's speech was organized.  She 
stated that she assigned the GAF score of 55 because the 
veteran exhibited significant symptoms in social and 
occupational functioning and because his symptoms were "a 
little worse" than those described in July 1998.  She added 
that there was "no noted impairment in reality testing."  
In the January 2002 statement, the private psychologist 
assigned the GAF score of 40 without providing her bases for 
that score.  The private psychologist's cursory assignment of 
the GAF score of 40 is outweighed by the detailed findings 
made by VA professionals and the veteran's statements and 
testimony.  For these reasons, the Board has given more 
probative value to the GAF scores of 60 and 55 than to that 
assigned by the private psychologist.  

In sum, there is a conflict in the evidence with respect to 
the GAF scores assigned during the appeal period.  The Board 
has specifically considered the GAF scores and the mental 
status examinations resulting in the assigned scores.  The 
Board again notes that the actual psychiatric manifestations 
described in the reports have not significantly changed.  
Rather, it appears that it is the skill of the professional 
in reaching the score that is different.  Based upon the 
moderate to serious impairment described in each report, the 
Board concludes that the more probative evidence consists of 
the actual findings made in the examination reports and in 
the private psychologist's letters, opposed to a cursory 
assignment of GAF scores of 40 and 50.

As noted in the March 2005 joint motion for remand, the 
parties found that the Board erred in its failure to address 
the provisions of 38 C.F.R. § 4.10 as it relates to the 
findings made by the private psychologist in the November 
2002 letter.  The provisions of that regulation, which 
address functional impairment, state, "[I]t will be 
remembered that a person may be too disabled to engage in 
employment although he or she is up and about and fairly 
comfortable at home or upon limited activity."  Id.  This 
regulation provides issues to consider when determining the 
level of impairment of the claimant, as opposed to being an 
outcome-determinative regulation.  Regardless, the Board has 
considered this regulation in connection with the findings by 
the private psychologist in the November 2002 letter, wherein 
she stated that if a stressful event at work occurred, the 
veteran would deteriorate to a condition of "confusion" and 
that his GAF score would go down "considerably."  Even 
accepting that these facts are true, the Board still does not 
find that such establishes that the veteran warrants an 
evaluation in excess of 50 percent.  It must be noted that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2004) (emphasis added).  Thus, the 
50 percent evaluation would contemplate an exacerbation that 
would include symptoms of confusion and other more severe 
symptomatology.  The psychologist conditioned the 
deterioration of the veteran's symptoms and GAF score on 
there being a "stressful event at work."  Further, there is 
no indication that if the veteran became confused and his GAF 
score went down, that the evidence would then support the 
grant of an evaluation in excess of 50 percent.  This also 
applies to the psychologist's subsequent statement that if 
the veteran were put in a work-like environment, his GAF 
score would decrease drastically.  Again, there is no 
indication that if the veteran's GAF score was decreased 
drastically that the evidence would support the grant of an 
evaluation in excess of 50 percent.  The fact that the 
veteran meets one of the criteria contemplated by the 
70 percent evaluation or even the 100 percent evaluation 
would not necessarily establish that the evidence supported 
the grant of a higher evaluation.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his service-connected post-
traumatic stress disorder was worse than the 30 percent 
evaluation that was initially assigned, he was correct, and 
the RO granted a 50 percent evaluation.  To the extent that 
the veteran has asserted that he warrants more than a 
50 percent evaluation, the Board finds that the preponderance 
of the evidence does not support his contentions, for all the 
reasons stated above.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements, even if 
sworn, in support of a claim for monetary benefits.  The 
Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against an initial 
evaluation in excess of 50 percent for post-traumatic stress 
disorder, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

B.  Individual unemployability

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disability of post-traumatic stress disorder.  The veteran is 
also service connected for the residuals of a right elbow 
injury, but has not asserted that such affects his ability to 
work.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The Court has stated:

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central 
inquiry is, "[W]hether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

Service connection is in effect for post-traumatic stress 
disorder, which is 50 percent disabling, and postoperative 
residuals of a right elbow injury, which is noncompensably 
disabling.  Thus, the veteran does not meet the requirements 
set forth in 38 C.F.R. § 4.16(a) and he has no legal merit to 
the claim based upon the schedular requirements.  However, it 
is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  Id.  

The Board does not find that consideration of extraschedular 
ratings under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  The RO addressed this issue in the October 2002 
supplemental statement of the case.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  38 C.F.R. § 3.321(b)(1).  In the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries and 
that the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for post-
traumatic stress disorder are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not exceptional nor unusual such as to preclude the use of 
the regular rating criteria.  Again, the veteran has not made 
any allegation that the residuals of a right elbow injury 
affects his ability to work or even warrants a compensable 
evaluation.  Addressing the veteran's allegation that he 
cannot work due to his post-traumatic stress disorder 
symptoms, in July 1998 and May 2002 VA psychiatric evaluation 
reports, the examiners assigned GAF scores of 55 and 60, 
which contemplate moderate symptoms related to the service-
connected post-traumatic stress disorder.  Neither of those 
GAF scores contemplate the inability to work.  Again, both 
examiners justified their GAF score assignments, and did not 
include a finding that the veteran was unable to work due to 
post-traumatic stress disorder.  

A private psychologist has asserted that the veteran is 
unable to work due to post-traumatic stress disorder and 
assigned a GAF score of 40.  However, the Board finds that 
the July 1998 and May 2002 VA evaluation reports outweigh the 
finding made by the private psychologist in her January 2002 
letter, wherein she asserts that the veteran cannot work due 
to his post-traumatic stress disorder.  The veteran has 
alleged that he had to stop working in the piano-moving 
business because he did not like to work with others.  An 
August 1990 VA treatment record shows the veteran stated that 
a back injury had pushed him into self-employment.  The 
veteran then owned a baseball card store, which he states he 
had to close because he was not treating his customers well.  
A February 1993 VA treatment record shows the veteran stated 
that he had to close down the store because it "folded."  
At the time of the January 1994 VA psychiatric evaluation, 
the veteran reported that he had to stop the enterprise 
because it was not making any money.  Those statements were 
made prior to the veteran filing a claim for a total rating 
for compensation based upon individual unemployability, and 
thus the Board finds that those admissions made back then are 
far more credible than the statements he now makes in 
connection with a claim for individual unemployability.  

The Schedule contemplates the average impairment in earning 
capacity in civil occupations resulting from disability, and 
this does not mean that only one civil occupation is 
considered.  The veteran has stated that he cannot work for 
someone else because of his difficulty in dealing with others 
but has implied that he can work, as long as he works by 
himself.  At the time of the May 2002 evaluation, the veteran 
stated he was doing odd jobs, such as "driving a tractor 
around the baseball diamond."  Thus, while his service-
connected post-traumatic stress disorder would possibly 
prevent him from doing a civil occupation that requires 
working with others, it does not prevent him from doing a 
civil occupation that allows him to work alone.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  "The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment."  Van Hoose, 4 Vet. App. at 363.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disability or 
disabilities or that he is incapable of performing the mental 
and physical acts required by employment due solely to his 
service-connected disabilities, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background and level of education.  The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder is denied.

Entitlement to a total rating for compensation based upon 
individual unemployability is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


